Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Objections
Claim 16 is objected to because of the following informalities:  “a second mobile device” in line 2 because the corresponding claim 14 or claim 16 itself never recite a first mobile device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject matter “a control interface device connected to the control panel support surface” in line 3 is indefinite because claim 2 recites a portable handheld traffic control device comprising the handle of claim 1 wherein such handle already recited it comprises a control interface device (line 6 of claim 1) connected to the control panel support surface.  Therefore, it is not clear if this “control interface device” is a same or 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject matter “a display device connected to the display support surface” in line 3 is indefinite because claim 9 recites a portable handheld traffic control device comprising the handle of claim 8 wherein such handle already recited it comprises a display device (line 2 of claim 8) which is connected to the display support surface.  Therefore, it is not clear if this “control interface device” is a same or different display device.  The bound of the claim cannot be determined.  For examination purpose, this display device as recited in claim 9 is broadly interpreted as the same control interface device as recited in claim 8.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject matter “a control interface device connected to the control panel support surface” in line 3 is indefinite because claim 10 recites a portable handheld traffic control device comprising the handle of claim 1 wherein such handle already recited it comprises a control interface device (line 6 of claim 1) connected to the control panel support surface.  Therefore, it is not clear if this “control interface device” is a same or different control interface device.  The bound of the claim cannot be determined.  For 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject matter “a display device connected to the display support surface” in line 3 is indefinite because claim 26 recites a portable handheld traffic control device comprising the handle of claim 14 wherein such handle already recited it comprises a display device (line 7 of claim 14) which is connected to the display support surface.  Therefore, it is not clear if this “control interface device” is a same or different display device.  The bound of the claim cannot be determined.  For examination purpose, this display device as recited in claim 15 is broadly interpreted as the same display device as recited in claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – grasping a grip portion, abducting the thumb, adducting the thumb, extending the thumb, flexing the thumb.  These actions are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a human mind to control body movement.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a human mind to perform grasping a grip portion, abducting the thumb, adducting the thumb, extending the thumb, flexing the thumb steps amounts to no more than mere instructions to apply the exception using a human mind. Mere instructions to apply an exception using a human mind cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2004/0003523) in view of Peltz (US 4,876,811).
As per claim 1, Spencer shows a handle for a portable handheld traffic control device, the handle (the main body 20 and handle 24) comprising: 

a control panel support surface (part of the main body 20 also structured as a control panel support surface) on a proximal side of the handle (Fig. 1-3; Para. 24); 
a display support surface (any one of 34, 36, 38 of the display 30) on a distal side of the handle (Fig. 1-3; Para. 24-26); and 
a control panel attachment structure (would have been obviously shown by the connection element or coupling structure between the main body 20 and the handle 24; Fig. 1-3; wherein Fig. 3 shows a flange/frame structure at the back of the main body;  the specific type of structural arrangement as a control panel attachment structure would be an implementation of choosing from a finite number of identified, predictable solutions) to connect a control interface device (the interface or surface that contains the buttons 42A and 42B, LCD display 26 and the associated electronic circuitry at the handle 24; Para. 24; Fig. 3) to the control panel support surface (part of the main body 20 also structured as a control panel support surface) such that the control interface device, when connected to the control panel support surface, is operable by a thumb of a hand that, when the handle is in use, grasps the grip portion by at least one of a finger and a palm of the hand (Fig. 1-2; Para. 24-26, 28-31).
The invention of Spencer does not explicitly mention the control panel attachment device to removably connect the control interface device to the control panel support surface.
In the analogous art of handheld signaling device, Peltz shows a control panel attachment device (retainer member 36 with groove 38 at the back side of planar member 14) to removably connect the control interface device (pistol-grip member 16 with control device 70) to the control panel support surface (the platelet 30) (Fig. 1-4; col. 4, lines 5-52).

As per claim 2, the combined invention of Spencer in view of Peltz meets the limitation of claim and Spencer further shows a control interface device (a control interface device (the interface or surface that contains the buttons 42A and 42B, LCD display 26  and the associated electronic circuitry at the handle 24; Para. 24; Fig. 3) connected to the control panel support surface (part of the main body 20 also structured as a control panel support surface) (Fig. 4; Para. 24-26, 28-31).
As per claim 4, the combined invention of Spencer in view of Peltz meets the limitation of claim and Spencer further shows a display device (any one of 32,34,36 of the display assembly 30) connected to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38).  
As per claim 6, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously show a communication channel (electrical wire for signal communication would have been obviously included between all of the electrical device, electrical component and circuitry which is well known in the art) between the control interface device and the display device, the communication channel being configured such that the control interface device is configured to communicate via the 
Peltz also shows a wiring connection between the display lighting element and the control element (Fig. 4; col. 5, lines 42-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wiring as the claimed communication channel as shown by Peltz to the invention of Spencer.  It would be an implementation of use of known techniques to improve similar device in the same way. 
As per claim 7, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show the secondary display of the control interface device is configured to display a representation of a signal simultaneously displayed by the lamp of the display device (Para. 28; the confirmation of the accuracy of the message displayed could be occurred simultaneously in order to prevent mistaken and reduces the likelihood of erroneous signal transmission). 
As per claim 8, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show a display attachment device to removably connect a display device (any one of 32,34,36 of the display assembly 30) to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38) (as indicated in Fig. 3, the display assembly 30 is mounted together between different components including the hood 38, shadow box 36, the transparent cover 34 and mounting LED board 32, therefore the display assembly 30 would have been obviously include a display attachment device to removably connect a display device to the display support 
As per claim 9, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show a portable handheld traffic control device 10, comprising: the handle (the main body 20 and handle 24) of Claim 8; and a display device (any one of 32,34,36 of the display assembly 30) connected to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38).  
As per claim 10, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show a portable handheld traffic control device, comprising: the handle (the main body 20 and handle 24) of Claim 1; a control interface device (the interface or surface that contains the buttons 42A and 42B, LCD display 26 and the associated electronic circuitry at the handle 24; Para. 24; Fig. 3) connected to the control panel support surface (part of the main body 20 also structured as a control panel support surface); and a display device (any one of 32,34,36 of the display assembly 30) connected to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38).  
As per claim 11, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show the control panel support surface is parallel to the longitudinal axis of the grip portion (Fig. 1-3; the longitudinal of 
As per claim 12, the combined invention of Spencer in view of Peltz meets the limitation of claim and the invention of Spencer would have been obviously further show the control panel support surface is angled relative to the longitudinal axis of the grip portion (Fig. 1-2; the surface of the button). 

Claim 3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2004/0003523) in view of Peltz (US 4,876,811), further in view of Pinkus et al. (US 2013/0061044).
As per claims 3 and 5, the combined invention of Spencer in view of Peltz meets the limitation of claim and further shows the control interface device includes a mobile device (since handheld signal device is a mobile device, therefore the associated electronic circuitry and device component is considered as first mobile device including the control interface device) and the display device includes a second mobile device (since handheld signal device is a mobile device, therefore the associated electronic circuitry and device component is considered as second mobile device including the display device; Fig. 1-3; Para. 24-26, 28-31) wherein the first mobile device having a LCD display and the second mobile device having a LED display. 
The combined invention of Spencer in view of Peltz does not explicitly mention the mobile device having a touchscreen and the second mobile device having a touchscreen.  
In the analogous art of display device, Pinkus shows a display device can be LCD screen, LED screen, touchscreen, or any other computer controllable visual display (Para. 40). 
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2004/0003523) in view of Peltz (US 4,876,811), further in view of Kleiman (US 5,636,462).
As per claim 13, the combined invention of Spencer in view of Peltz meets the limitation of claim, but does not explicitly mention an adjustable display support member connected to the handle at a pivot point, the display support surface including a distal face of the display support member, whereby an angle of the display support surface relative to the longitudinal axis of the grip portion is variable by pivoting the display support member about the pivot point.  
In the analogous art of display device, Kleiman shows an adjustable display support member (hinge means) connected to the base structure 34 at a pivot point, the display support surface including a distal face of the display support member, whereby an angle of the display support surface relative to the longitudinal axis of the one of the edge of the base structure is variable by pivoting the display support member about the pivot point (Fig. 1-2 and 10; col.  5, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an adjustable display support member as shown by Kleiman to structural arrangement between the handle, the display support surface and display support member as shown by Spencer because it would allow the display assembly of Spencer to .

Claims 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2004/0003523).
As per claim 14, Spencer shows a handle (the main body 20 and handle 24) for a portable handheld traffic control device, the handle comprising: 
a grip portion (the grip portion of the handle 24; Fig. 1-3) that extends along an axis (Para. 24);  
a control panel (the interface or surface that contains the buttons 42A and 42B, LCD display 26 and the associated electronic circuitry at the handle 24; Para. 24; Fig. 3) operable by a thumb of a hand that, when the handle is in use, grasps the grip portion between at least one finger and the palm of the hand (Fig. 1-3); 
a display support surface (any one of 34, 36, 38 of the display 30) on a distal side of the handle; and 
a display attachment device to connect a display device (any one of 32,34,36 of the display assembly 30) to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38) (as indicated in Fig. 3, the display assembly 30 is mounted together between different components including the hood 38, shadow box 36, the transparent cover 34 and mounting LED board 32, therefore the display assembly 30 would have been obviously include a display attachment device to removably connect a display device to the display support surface, especially the screw or nail type mounting device for the mounting LED 
As per claim 15, the invention of Spencer meets the limitation of claim and would have been obviously further show a portable handheld traffic control device, comprising: the handle (the main body 20 and handle 24) of Claim 14; and a display device (any one of 32,34,36 of the display assembly 30) to the display support surface (for example, any one of transparent cover 34, shadow box 36 or hood 38).
As per claim 16, the invention of Spencer meets the limitation of claim and would have been obviously further show the display device includes a second mobile device having a touchscreen.  
As per claim 17, Spencer shows a method of signaling to oncoming traffic, the method comprising: grasping a grip portion of a portable handheld traffic control device between at least one finger and a palm of a hand, the portable handheld traffic control device including a control interface device having a plurality of interface elements; and, while grasping the grip portion between the finger and palm (it is a method claim corresponds to claim 1 and 14, it is therefore rejected for the similar reasons set forth; a portable handheld traffic control device 10, a control interface device (the interface or surface that contains the buttons 42A and 42B, LCD display 26 and the associated electronic circuitry at the handle 24; Para. 24; Fig. 3); a plurality of interface elements is met by the buttons 42a and 42b and display 26). 
The invention of Spencer does not explicitly mention  64Atty. Docket No. 6848-0004abducting the thumb of the hand away from the palm to contact an interface element positioned toward a medial edge of the 
However, these are the body movement that can be performed in human mind or body movement that controlled by human mind.  Since the invention of Spencer is operated by human user, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate similar human mind algorithm or body movement in order to perform the similar sequence of step in order to operate the portable handheld traffic control device.  It would be an implementation of choosing from a finite number of identified, predictable solutions. 
As per claim 18, the invention of Spencer meets the limitation of claim and further shows the plurality of interface elements (button, scrolling element and display 26) includes at least one manual interface element (buttons or scrolling elements (Para. 28-31).

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2004/0003523) in view of Pinkus et al. (US 2013/0061044).
As per claim 16, the invention of Spencer meets the limitation of claim and further shows the display device includes a second mobile device (since handheld signal device is a mobile device, therefore the associated electronic circuitry and device component is considered as second mobile device including the display device; Fig. 1-3; Para. 24-26, 28-31) wherein the the second mobile device having a LED display. 

In the analogous art of display device, Pinkus shows a display device can be LCD screen, LED screen, touchscreen, or any other computer controllable visual display (Para. 40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touchscreen as suggest by Pinkus to the second mobile device having a LED display as shown by Spencer because it would be an implementation of using an alternative display element well known in the art.  It would be an implementation of use of known techniques to improve similar device in the same way. 
As per claims 19-20, the invention of Spencer meets the limitation of claim and further shows the plurality of interface elements includes at least one display element (Fig. 1-3; display 26) and the control interface device includes a display 26 of a mobile device (since handheld signal device is a mobile device, therefore the associated electronic circuitry and device component is considered as mobile device including the display 26), but does not explicitly mention the plurality of interface elements includes at least one touchscreen interface element, and displaying the touchscreen interface element on the touchscreen of the mobile device.
In the analogous art of display device, Pinkus shows a display device can be LCD screen, LED screen, touchscreen, or any other computer controllable visual display (Para. 40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touchscreen as suggest by Pinkus to the mobile device having a LCD display as shown by Spencer because it would be an implementation of using an alternative display element well known in the art.  It would be an implementation of use of known techniques to improve similar device in the same way. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689